Case 2:19-cv-01327-NR Document 37-5 Filed 03/09/20 Page 1 of 4

EXHIBIT D

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005

 
Case 2:19-cv-01327-NR Document 37-5 Filed 03/09/20 Page 2 of 4

a Board of Director Meeting Minutes
3 MILITARY Date: Sept 04th, 2019 Location: Facebook Messenger
SEXUAL Start Time: 16:00
TRAUMA
Movement
Attendees

 

Janelle Marina Mendez, Chairwoman & President
Pamela Heal, Secretary

Kelsey Harbor

 

am Scribe

 

Pamela Heal

Agenda

 

Old Business

© WASHINGTON DC TRIP
e POLICY IMPLEMENTATION

New Business

o MSTM Employee and Volunteer Policy Manual & Jurisdictional Policy Approval - Special Committee:
Senior Leadership

Old Business

 

 

 
Case 2:19-cv-01327-NR Document 37-5 Filed 03/09/20 Page 3 of 4

e Motion to Approve Civic Engagement Activities occurring in Washington D.C. that
correspond with MSTM Bylaws as well as Resolution 204 9.PA.1 occurring from September
10th 2019 thru Sept 15th, 2019:

9° Janelle Marina Mendez, motions to approve Washington D.C. Civic Engagement Activities
& Pamela Heal, Seconds the motion

@ All in Favor, the motion passes

New Business

 

 

© Motion to approve and implement effective immediately MSTM Employee and Volunteer

Policy Handbook that the Special Committee (Senior Leadership Team) Approved on August
27th, 2019 & create Resolution 2019.PM.1 setting the standard that all volunteers and
employees are subject to the Policy Manual.

0 Janelle Marina Mendez, motions to approve MSTM Employee and Volunteer Policy Manual as well as
resolution 2019.PM.1

= Pamela Heal, Seconds the motion

@ Allin Favor, the motion passes

© Motion to Approve and implement the Jurisdictional Policy approved and accepted by the
special committee (Senior Leadership Team via Loomio) on Sept 3rd and to enact the
Jurisdictional Policy effective immediately under Resolution 2019.JP.1

© Janelle Marina Mendez, motions to approve Jurisdictional Policy
& Pamela Heal, Seconds the motion

@ Allin Favor, the motion passes

on © Motion to Approve and implement the Intelligence Division Policy and Procedures and
Case 2:19-cv-01327-NR Document 37-5 Filed 03/09/20 Page 4 of 4

enact Resolution 2019.1D.1 Effectively Immediately

ons © Janelle Marina Mendez, motions to approve Intelligence Division Policy

aKelsey Harbor, Seconds the motion

© All in Favor, the motion passes

Next Meeting

 

Sept 22nd 15:00

Next Meeting Agenda Items
® Debrief on DC Trip and media coverage
e Set up MSTM Takes on Washington D.C. Social Media Campaign with content -
Verified Alex L. will be the movement photographer, Deidra Hubay, Comm Exec
Director emailed him his Schoo! Excusal Letter on Sepi 2nd, 2019 and he is fully

registered in Nationbuilder. Set up copyrights in October 2019 after the photos are
le published - notes for CEO

Adjournment
19:50

For

“Gee

   

eS oye ?
*Vew York, 2

.
**enegnest*
